The judge in the Superior Court rightly found for the plaintiff in this action on the defendant’s undertaking, in a letter of October 16, 1962, to pay over to the plaintiff $8,488.12 “[i]n the event that a final decree is entered in the pending . . . [equity suit] of Ethel Epstein vs. Carl D. Epstein . . . [her husband] establishing your sole ownership of said sum . . . and any and all appeals therefrom are finally resolved in your favor.” The bill in equity in paragraph 11 had alleged that Carl had placed funds, “the sole property” of the plaintiff, with the defendant for investment, and prayed that the property set forth in paragraph 11 be ordered turned over to the plaintiff as her “sole property.” The final decree had decreed that Carl was indebted to Ethel in the amount of $8,488.12 “being the present balance of the funds set forth in paragraph 11 of the Bill of Complaint and presently in the custody of Rubin Epstein” and had ordered that Carl pay that balance to Ethel. The judge in this action rightly ruled that the decree, read with paragraph 11, had established that the fund was Ethel’s “sole property.” There was no error in the disposition of requests for rulings. The declaration was extended but not to the point that there was error in overruling the demurrer or in denying a motion to strike. Letters included in the declaration showed the plaintiff’s demands before and after the dismissal of Carl’s appeals from the equity decree. Other letters received in evidence were written in 1957, 1961 and 1962; nothing therein appears prejudicial to the defendant, or to affect the unambiguous language of the defendant’s undertaking of October 16, 1962, or to have been given weight in its construction.

Exceptions overruled.